Jackson, Chief Justice,
concurring.
It seems that the principle ruled in Houser vs. The Fort Valley Bank, 57 Ga., 95, was extended in the case of Taylor vs. Thomas, 61 Ga., 472, so as to embrace usurious and illegal past interest in a new contract made when there was no law against usury. If so, I yield to it until reviewed, preferring to stand on the rule laid down in the 57th Ga., limiting the new contract to future interest, and not permitting past usurious interest to be recovered on a new contract. My brother Speer also concurs in this view.